307 F.3d 1317
GULF POWER COMPANY; Alabama Power Company, et al., Petitioners,v.FEDERAL COMMUNICATIONS COMMISSION and United States, Respondents.Commonwealth Edison Company, Petitioner,v.Federal Communications Commission and United States of America, Respondents.Potomac Electric Power Company, Petitioner,v.Federal Communications Commission and United States, Respondents.Texas Utilities Electric Company, Petitioner,v.Federal Communications Commission and United States, Respondents.Union Electric Company, d.b.a. Amerenue, Petitioner,v.Federal Communications Commission and United States, Respondents.American Electric Power Services Corporation, Petitioner,v.Federal Communications Commission and United States, Respondents.Duke Energy Corporation, Petitioner,v.Federal Communications Commission and United States, Respondents.Virginia Electric and Power Company, Petitioner,v.Federal Communications Commission and United States, Respondents.Carolina Power & Light Company, Petitioner,v.Federal Communications Commission and United States, Respondents.Duquesne Light Company, Petitioner,v.Federal Communications Commission and United States, Respondents.Duquesne Light Company, Petitioner,v.Federal Communications Commission and United States, Respondents.Tampa Electric Company, Petitioner,v.Federal Communications Commission and United States, Respondents.Florida Power & Light Company, Petitioner,v.Federal Communications Commission and United States, Respondents.
No. 98-6222.
No. 98-6414.
No. 98-6430.
No. 98-6431.
No. 98-6442.
No. 98-6458.
No. 98-6476.
No. 98-6477.
No. 98-6478.
No. 98-6485.
No. 98-6486.
No. 98-2589.
No. 98-4675.
United States Court of Appeals, Eleventh Circuit.
September 30, 2002.

Walter Steimel, Jr., Greenburg Traurig, Washington, DC, Matthew J. Calvert, Marjorie K. Conner, Hunton & Williams, Atlanta, GA, Daniel Brenner, Neal Morse Goldberg, Michael S. Schooler, National Cable Television Ass'n, Shirley Sachie Fujimoto, Christine M. Gill, Thomas Peter Steindler, McDermott, Will & Emery, Kenneth Feree, Jonathan L. Wiener, Goldberg, Godles, Wiener & Wright, Robert P. Williams, II, Charles A. Zdebski, Troutman Sanders, Washington, DC, Jean Howard, Miami, FL, Andrew W. Tunnell, Jennifer M. Buettner, John Russell Campbell, Balch & Bingham, LLP, Birmingham, AL, Ralph Alan Peterson, Beggs & Lane, Pensacola, FL, Jean G. Howard, Florida Power & Light Co., Miami, FL, for Petitioners.
Gregory M. Christopher, FCC, John Ashcroft, U.S. Atty. Gen., Robert B. Nicholson, Robert J. Wiggers, Antitrust Div., App. Section, U.S. Dept. of Justice, Richard Bruce Beckner, Fleischman & Walsh, LLP, Washington, DC, Steven D. Strickland, SBC Communications, INC., San Antonio, TX, for Respondents.
David W. Carpenter, Washington, DC, James T. Hannon, U.S. West, Inc., Denver, CO, Anthony C. Epstein, Jenner & Block, Steptoe & Johnson, LLP, Paul Glist, Geoffrey Charles Cook, John D. Thomas, Cole, Raywid & Braverman, William Single, Washington, DC, John Francis Raposa, Verizon Communications, Inc., Arlington, VA, for Intervenors.
Petitions for Review of Orders of the Federal Communications Commission (FCC Nos. 97-151-CS, 97-151 and 98-20).
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before TJOFLAT, CARNES and GARWOOD*, Circuit Judges.
PER CURIAM:


1
In Gulf Power Co. v. FCC, 208 F.3d 1263 (11th Cir.2000), we considered an attack on the FCC's 1998 regulations, Report and Order, 13 F.C.C.R. 6777, 1998 WL 46987, promulgated pursuant to the 1996 amendments to the Pole Attachment Act, 47 U.S.C. § 224 (Supp. II 1996). We held that the facial validity of the rent formula developed by the FCC was not ripe for review, but that the FCC lacked statutory authority to regulate the wireless carriers and the provision of the Internet service under the 1996 Act. Gulf Power, 208 F.3d at 1279. The Supreme Court reversed and remanded the latter determination. See National Cable & Telecommunications Association, Inc. v. Gulf Power Co., 534 U.S. 327, 122 S.Ct. 782, 151 L.Ed.2d 794 (2002). Accordingly, the FCC Order is reinstated.


2
SO ORDERED.



Notes:


*
 Honorable Will L. Garwood, U.S. Circuit Judge for the Fifth Circuit, sitting by designation